In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-21-00183-CV

ERIC ANDERSON, AARON GARCIA,                  §   On Appeal from the 17th District Court
ALUM RB, LLC, HERMAN TORRES,
IRIS TORRES, AND RB SHIELDS ME,               §   of Tarrant County (017-324993-21)
LLC, Appellants

V.                                            §   December 2, 2021


INNOVATIVE INSULATION, INC.,                  §   Memorandum Opinion by Justice Womack
Appellee

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the trial court’s order is

affirmed.

      It is further ordered that appellants Eric Anderson, Aaron Garcia, Alum RB,

LLC, Herman Torres, Iris Torres, and RB Shields Me, LLC, shall bear the costs of

this appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By /s/ Dana Womack
   Justice Dana Womack